                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

 IN RE:

 Condado 5, LLC                                        CASE NO. 20-CV-01344

 v.

 Vaquería Las Martas Inc



                   NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

TO THE HONORABLE COURT:

         COMES NOW Condado 5, LLC (“Condado 5”) through the undersigned counsel, and

respectfully states and prays as follows:

         The undersigned counsel appears pursuant to Fed. R. Bankr. P. 9010(b) and requests

that copies of all future notices, pleadings, and other filings in the case be served upon her.

The undersigned also requests to be added to the Master List maintained by the Clerk of the

Court.

         RESPECTFULLY SUBMITTED.

         In San Juan, Puerto Rico, this 22nd day of July, 2020

                                       Certificate of Service

I hereby certify that on this same date, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to all CM/ECF
participants in this case.



                                                                     Attorneys for Condado 5, LLC
                                                                                   PO Box 195168
                                                                        San Juan, PR 00919-5168
                                                                         Telephone: 787.766.7000
                                                                          Facsimile: 787.766.7001

                                                                     /s/Frances C. Brunet-Uriarte
                                                                 FRANCES C. BRUNET-URIARTE
                                                                           USDC-PR No. 307006
                                                                           fbrunet@ferraiuoli.com
